Title: From James Madison to Edmund Randolph, 10 December 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. 10th. Decr. 1782.
The Assembly of Penna. have with much difficulty been prevailed on to desist from a plan in which a part of the Requisition of Congress allotted for other uses was to be appropriated to their citizens creditors of the U.S. The consequences apprehended by Congress from such an example, and the probability that the plan will be renewed at the next meeting unless some intermediate provision be made for the credit of the U.S. have produced two Resolutions 1st. an instruction to the Superintendt. of Finance to represent to the States the pernicious tend[ency of su]ch unconstitutional appropriations; 2dly. a deputation of Mr. Osgood, Mr. Mifflin & Mr. Nash to enforce on Rhode the impost of 5 PrCt. The latter Resolution besides its tendency to the immediate end proposed by the first, was called for
   
   I make use of the Official Cypher as more familiar & equally proper here.

 the general pressure of our necessities Our official letter incloses these Resolutions to the Executive, and hazards some very free and alarming remarks for the legislature directly pointing to a fuller compliance with the impost I have added a private letter to the Governor which is still more explicit & pointed on the subject. In the present situation of our affairs, we did not think less would justify us to ourselves or to our Constituents.
Mr. Harrison at Cadiz has advised the Secy. of Foreign Affairs that the British fleet under Admiral Howe had effected the relief of Gibralter, by decoying the combined fleets from their station, & throwing in succours, before the weather would allow the latter to regain it. He says the British fleet on its return was pursued by the Combined fleet. The Vessel by which this letter came reports that she passed through the Combined fleet after she left Cadiz, and that two Spanish ships had been lost, one having fallen into the hands of the Enemy & the other chased on shore by them. Mr. Harrison adds as a more welcome article that a detachment of Frigates &c which had been sent from Cape Francois for the demolition of the British Factories on Hudson’s

Bay had arrived in Europe with a report of complete success, having destroyed & taken effects to the value of half a million Sterlg.
The Secy. of F.A. has resigned his office in form, but will continue to act for the present month, to prevent an interregnum in the department. The 19th. instant is fixed for the choice of a Successor. No one has yet been put in nomination.
By Mr. Jefferson’s letter to the Office of F.A. and a private one to myself, he may be expected here about the end of this month. It is improper therefore to address any thing to him.
The Grand Committee have had another meeting on the subject mentioned in a late letter. The scheme of Mr. Fitz—n’s was adopted with the rates of depreciation left blank The ideas on this point varied from forty to one hundred and fifty and upwards for one
